DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 2/28/2022.
           Claims 1-15 and 17-18 are currently pending.
           Claim 16 has been cancelled. 
           Claims 1, 14 and 18 are independent claims.

Reasons for Allowance
2.        Claims 1-15 and 17-18 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…wherein the antennas are connected with the signal generation and/or analysis equipment in a signal-transmitting manner such that signals can be exchanged between the antennas and the signal generation and/or analysis equipment; wherein each of the antennas is configured to transmit and/or receive an electromagnetic signal so that a beam path is provided between the respective antenna and the test location; wherein the electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a planar wave; wherein each antenna and the corresponding reflector together are configured to provide a corresponding quiet zone at the test location; and wherein at least one of the antennas is configured to operate at a different frequency compared to the at least one other antenna such that different frequency bands can be measured simultaneously by the measurement system as electromagnetic signals with different frequencies impinge on the corresponding reflectors.” in combination with all other elements as claimed in claim 1. 

          Regarding claim 14, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…the measurement system comprises several antennas as well as several reflectors orientated towards a test location for the device under test, wherein each antenna is assigned to one respective reflector such that a beam path is provided between the respective antenna and the test location, and wherein each antenna and the corresponding reflector together provide a corresponding quiet zone at the test location; positioning the device under test at the test location; and using at least one of the reflectors and the corresponding antenna for radio frequency measurements, whereas at least one of the other reflectors and the corresponding antenna are used for radio resource management or multiple-input multiple-output measurements, and/or operating at least one of the antennas at a different frequency compared to at least one other antenna such that different frequency bands can be measured simultaneously by the measurement system as electromagnetic signals with different frequencies impinge on the corresponding reflectors.” in combination with all other elements as claimed in claim 14.

          Regarding claim 18, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…the antennas are connected with the signal generation and/or analysis equipment in a signal-transmitting manner such that signals can be exchanged between the antennas and the signal generation and/or analysis equipment; wherein each of the antennas is configured to transmit and/or receive an electromagnetic signal so that a beam path is provided between the respective antenna and the test location; wherein the electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a planar wave;
wherein each antenna and the corresponding reflector together are configured to provide a corresponding quiet zone at the test location; and wherein at least one of the reflectors is bigger than the at least one other reflector and/or wherein at least one of the reflectors has a different focal length compared to the at least one other reflector such that at least one of the quiet zones provided is larger than the at least one other quiet zone ” in combination with all other elements as claimed in claim 18.
        As to claim(s) 2-13, the claims are allowed as they further limit allowed claim 1.
         As to claim(s) 15 and 17, the claims are allowed as they further limit allowed claim 14.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Lee (U.S Pub. 20210265742) discloses a system tests a device under test (DUT) that includes an antenna. The system includes a probe antenna, a network emulator, and a near-field antenna. The probe antenna measures beam characteristics of a beam-locked beam emitted over the air by the antenna of the DUT as the DUT is moved relative to the probe antenna during testing of the DUT. The network emulator emulates a base station of a communications network in communications with the DUT. The near-field antenna maintains a call link between the network emulator and the DUT using surface waves between the near-field antenna and the DUT as the DUT is moved relative to the probe antenna. (see specification for more details).              Rowell (U.S Pub. 20190207686) discloses a reflector for deflecting electromagnetic waves is provided. Said reflector comprises a resistive material along its edges in a specific pattern, wherein the resistive material has a resistance per square meter being higher than the resistance per square meter of the material of the reflector in order to attenuate and/or absorb electromagnetic energy of the electromagnetic waves. (see specification for more details).
             Liu (U.S Pub. 20050059355) discloses a system and method for multi-path simulation that employs a shielded anechoic chamber to avoid external electromagnetic interference and other uncontrollable transmission paths during testing, and simulates a main indirect transmission path by a reflector within the chamber. An attenuating device is used to attenuate signals, thereby simulating the signal attenuation during transmission. The shielded anechoic chamber also includes a movable platform and a turntable, both controlled by a control unit, for carrying a dipole antenna and a wireless communication device to be tested respectively. The movable platform is used to shift the antenna, thereby simulating the phase shift between a direct path and a main indirect path of the system; the turntable is used to change the reception azimuth of the communication device, thereby measuring the performance of the device in various azimuth angles. (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
4/9/2022